Exhibit 10.34

 

September 16, 2003

 

Jim H. Grady

 

Subject:  Employment Offer

 

Dear Jim,

 

I am pleased to offer you employment as Vice President, Worldwide Sales
reporting directly to me.   This offer is contingent upon the approval of
Ditech’s Board of Directors – Compensation Committee, the terms and conditions
described below, and your agreement with individual Sales Targets and Quota to
be developed within the first 30 days of your hire date.

 

Your compensation package consists of the following:

•                  Base salary of $16,250 per month, equivalent to $195,000
annualized.

•                  Subject to the terms of the Ditech Commission Plan,
commissions of up to $100,000 at 100% attainment of quota, paid quarterly.  We
will guarantee 100% of your commission, pro rata, for the remainder of the
fiscal year ended April 30, 2004.  Thereafter, we will provide you a
non-recoverable draw against commission at 80% of your annualized commission
rate (approximately $6,666/mo) for the first 5 months of fiscal ‘05 through
September 2004. From October 2004, we will not pay you a draw.     The draw will
be netted against commissions earned.

 

Subject to the approval of the Company’s Board of Directors or its Compensation
Committee, you will be granted stock options to purchase 250,000 shares of the
Company’s Common Stock. The exercise price per share will be equal to the fair
market value per share on the date the option is approved by Ditech’s Board of
Directors.  The option will be subject to the terms and conditions applicable to
options granted under Ditech’s  1998 Stock Plan, as described in that Plan and
the applicable stock option agreement.  The options may be immediately
exercisable and are Non-qualified options unless otherwise noted.  The purchased
shares will be subject to repurchase by the Company at the exercise price or
fair market value, whichever is lower in the event that your service terminates
before you vest in the shares.  You will vest in 25% of the option shares after
12 months of continuous service and the balance will vest in monthly
installments over the next 36 months of continuous service.

 

Executive cash compensation is reviewed at the beginning of our fiscal year on
May 1st.

 

The company will employ you on an “at will” basis, described below.  However, if
the company terminates your employment for any reason other than cause during
your first year of service or if there is a change of control in the company and
you are not offered an equivalent position, then the Company will continue to
pay your base salary for six months from the notification of intent to separate
or until your one year anniversary, whichever is shorter.  “Cause” means (i)
gross negligence or willful misconduct in the performance of your duties; (ii)
commission of any act of fraud; or (iii) conviction of a felony or a crime
involving moral turpitude causing actual or potential harm to the business of
the company.  This severance benefit will be in lieu of any other severance
policy of general application to company employees.  After the first year, you
will only be entitled to severance under any severance policy of general
application, if any. The same salary continuation period will be credited as
continuous service for purposes of the stock options described.  However, the
maximum vesting continuation is capped at one year from start date and the
minimum vesting continuation is up to one year from date of hire.  The
applicability of this is described above, based on termination of employment for
any reason other than cause (see definition of “cause” above), and applicable to
your first year of service only.  This paragraph will not apply unless you (a)
have executed a general release (in a form prescribed by the Company) of all
known and unknown claims that you may then have against the Company or persons
affiliated with the Company and (b) have agreed not to prosecute any legal
action for other proceedings based on those claims.  This paragraph is subject
to Board approval.   The normal exercise period for stock options pursuant to
the plan is 90 days from date of termination.

 

--------------------------------------------------------------------------------


 

Your benefit package with Ditech Communications Corporation will include Health
insurance coverage (with partial premium due if for family coverage) beginning
the first of the month after date of employment, Life and Long Term Disability
insurance with option for additional coverage, Flexible Spending Program
participation, Employee Stock Purchase Program (ESPP) and 401(k) participation. 
Eligibility for 401(k) is effective after 90 days of employment.  Your
eligibility for ESPP participation is subject to the terms of the plan.

 

Relocation:  As we are currently unfamiliar with the specific costs you
anticipate a general statement is perhaps best.  Therefore we will provide you
with an Allowance for Relocation in the amount of $65,000.00 to be utilized in
the manner appropriate for your move.   Any tax implications will be your
responsibility.  Additionally, if you choose to leave Ditech’s employment within
the first year you will be required to repay the entire Allowance of
Relocation.    If you are terminated by the Company for any reason other than
Cause, as defined above, then you will not have to repay the Allowance of
Relocation.

 

Your employment with Ditech Communications Corporation is at-will.  This means
that either you or the company may terminate the employment relationship at any
time, with or without cause, and with or without prior notice.  This at-will
provision is only subject to change in a writing signed by the CEO of the
company.  You will be asked to sign the statement of your acceptance and a
confidentiality agreement when you report to work.

 

This offer letter constitutes the entire terms of the offer of employment with
the company, and supersedes all prior negotiations and agreements, whether
written or oral, relating to the subject matter of the offer.

 

By signing this letter, you and Ditech Communications Corporation, agree to
submit to mandatory and exclusive binding arbitration any controversy or claim
arising out of or relating to this matter, or any breach hereof or your
employment relationship, provided, however, that the parties retain their right
to and shall not be prohibited, limited or in any way restricted from, seeking
or obtaining injunctive relief from a court having jurisdiction over the
parties.  Such arbitration shall be conducted through the American Arbitration
Association in the State of California, Santa Clara County, before a single
arbitrator, in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association in effect at that time.  The
arbitrator must decide all disputes in accordance with California Law and shall
have power to decide all matters, including arbitrability.  The arbitrator shall
allow limited, essential discovery to enable each of us to present our cases,
but shall be mindful of our mutual desire to avoid the expense of broad
discovery typically allowed in civil litigations.  The arbitrator shall issue a
written decision that contains the essential findings and conclusions on which
the decision is based.  You shall bear only those  costs of arbitration you
would otherwise bear had you brought a claim covered by this Agreement in
court.  Judgment upon the determination of award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.  We each understand and
agree that we are waiving a trial by jury.

 

I look forward to working with you and having you as a part of our valuable and
dynamic team!  Please indicate your acceptance by signing and returning this
letter on or before September 26, 2003.  You may fax your acceptance to (650)
564-9593. We would like your employment, even part-time, to commence as soon as
possible with full responsibilities based on opportunities in your geographic
region. We anticipate your full time start to begin on or before October 6,
2003.

 

Sincerely,

Accepted by:

 

 

 

 

 

 

 

/s/ Timothy K. Montgomery

 

/s/ Jim H. Grady

 

September 25, 2003

 

Timothy K. Montgomery

Jim H. Grady

Date

President, CEO & Chairman of the Board

 

 

 

 

--------------------------------------------------------------------------------